TARIFF, J.,
This is a motion for summary judgment by American Textile Company in a case in which only a summons has been issued and served. The motion is supported by affidavits asserting non-involvement by this defendant in certain multiple litigation now pending before the court in which complaints have been filed in a few companion cases only. While the present motion solicits the court to presume that the specific allegations in this case will be substantially identical with those already pleaded in the several other cases, there are no pleadings presently before the court other than the bare writ of summons. Pre-trial discovery for the very purpose of preparing an appropriate complaint is now going forward. That discovery may well yield a voluntary termination as to this defendant or, alternatively, the specific allegations as to this defendant may be totally foreign to the thrust of the affidavit submitted in support of the present motion.
The motion is totally premature.
ORDER
And now, March 29, 1977, it is hereby ordered that the motion for summary judgment filed by defendant, American Textile Company, is dismissed without prejudice to resubmit at an appropriate time after the complaint has been filed.